PER CURIAM.
This is a nonfinal appeal questioning the propriety of a temporary injunction, as modified, urging error as to its issuance and the amount of the bond required. On this record we affirm the issuance of the temporary injunction, as modified, without prejudice to the defendants in the trial court seeking an “appropriate bond” if they deem the amount insufficient. Fla. R.Civ.P. 1.610(d); World Security Fund v. Schmidt, 406 So.2d 511 (Fla. 3d DCA 1981).
This opinion is not to be construed as making any ruling on the propriety of the underlying action as to the application of the “economic loss rule” to the alleged RICO cause of action.
Affirmed.